IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Debra Christian,                         :
                         Petitioner      :
                                         :
      v.                                 :   No. 1933 C.D. 2015
                                         :
Workers' Compensation Appeal             :
Board (Department of Revenue             :
and Inservco Insurance Services),        :
                        Respondents      :



                                      ORDER



            NOW, July 29, 2016, upon consideration of petitioner’s application for

reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge